 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                      EASTERN DISTRICT OF CALIFORNIA

 8

 9   ERIN LYNN PETERSON,                                      Case No. 1:20-cv-00379-EPG (PC)

10                         Plaintiff,
                                                              ORDER FOR PLAINTIFF TO SUBMIT
11             v.                                             APPLICATION TO PROCEED IN FORMA
                                                              PAUPERIS OR PAY FILING FEE WITHIN 45
12   DR. VISHAL MANHAS,                                       DAYS

13                         Defendant.
14

15             Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

16   U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee or submitted an application to proceed

17   in forma pauperis pursuant to 28 U.S.C. § 1915.

18             Accordingly, IT IS HEREBY ORDERED that:

19             Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

21   the $400.00 filing fee for this action. No requests for extension will be granted without a

22   showing of good cause. Failure to comply with this order will result in dismissal of this

23   action.

24
     IT IS SO ORDERED.
25

26      Dated:       March 16, 2020                                 /s/
                                                              UNITED STATES MAGISTRATE JUDGE
27

28
                                                          1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
